Citation Nr: 0422089	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to U.S. 
Department of Veterans Affairs (VA) non-service-connected 
disability pension benefits.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant had recognized guerrilla service in a 
"missing" status from August 1944 to October 1944.  He also 
had recognized guerrilla service from November 1944 to 
February 1945.  He had regular Philippine Army service 
(Commonwealth Army of the Philippines) from February 1945 to 
August 1945.  He also had service in the New Philippine 
Scouts from July 1946 to October 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, in which the RO denied the appellant's 
application for non-service-connected disability pension 
benefits, determining that he did not have basic eligibility 
for such benefits.  The appellant perfected a timely appeal 
as to that matter.

The case was previously the subject of a March 12, 2004, 
Board remand.  At that time, the Board noted that it had 
carefully reviewed the appellant's notice of disagreement, 
and it appeared from the language therein that he had raised 
a claim for compensation benefits.  The Board further 
observed that in his Application for Compensation or Pension, 
on VA Form 21-526, the appellant listed several disabilities, 
including hypertension, arthritis, and post-traumatic stress 
disorder (PTSD), for which he is seeking benefits.  
Consistent with the Board's previous conclusion, since the 
matters of entitlement to compensation have not been 
adjudicated by the RO, they are not properly before the Board 
for appellate review at this time, and are referred to the RO 
for appropriate action.

As noted above, in March 2004 the Board issued a decision 
remanding this claim pursuant to due process concerns related 
to the duty to notify and assist under the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 (2000).  
However, on August 6, 2004, the Board vacated that March 2004 
remand, determining that the VCAA is not applicable to the 
instant appeal, as will be further explained herein, and 
determining that the claim will be considered on a de novo 
basis. 

FINDINGS OF FACT

The appellant has produced no competent evidence that he had 
recognized military service in a regular component of the 
active military, naval, or air service of the United States 
Armed Forces for a period of 90 days or more during a period 
of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA non-service-
connected disability pension benefits, based upon qualifying 
service by the appellant, have not been met. 38 U.S.C.A. §§ 
101(2), 107(b), (West 2002); 38 C.F.R. §§ 3.1(d), 3.6, 3.40, 
3.41, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001), codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Most recently, the Court has held that the 
VCAA need not be applied when the law, and not the evidence, 
is dispositive of the outcome of a claim.  See VAOPGCPREC 7-
2004, at 5 (July 16, 2004).  

The claim being pursued on appeal is whether the appellant 
has legal entitlement to VA non-service-connected disability 
pension benefits.  The case therefore hinges on a 
determination of whether the appellant has recognized service 
to establish basic eligibility for such benefits.  See 
38 C.F.R. § 3.40.  As will be shown in the discussion below, 
the appellant's lack of basic eligibility for any VA benefits 
is so clear that there can be no prejudice in not engaging in 
further VCAA notice or action.  See Valaio v. Principi, 
17 Vet. App. 229, 231-32 (2003), holding that any error in 
applying the VCAA is nonprejudicial where the facts are not 
in dispute and the facts averred could not conceivably lead 
to a different result.  See also Mason v. Principi, 16 Vet. 
App. 129, 132 (2002), to the effect that the VCAA is not 
applicable to a claim in which the law, and not the evidence, 
is dispositive of the claim.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Although the 
VCAA applies to all cases pending with VA on or after the 
date of its enactment in November 2000, VA needs to remand a 
case only where the claimant might have additional 
information or evidence which is necessary to substantiate 
the claim.  See Pelegrini v. Principi, supra, slip op. at 3, 
11 (June 24, 2004).  In the present case, however, the Board 
believes the applicable facts and law do not warrant further 
notice and/or development pursuant to the VCAA.  In this 
regard, no amount of notice or assistance can change the 
appellant's legal status.  The legal outcome of his claim 
clearly will be dictated by the existing law regardless of 
any further notice the appellant might receive.

In view of the foregoing, a remand under the VCAA would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the appellant.  Such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Factual Background

In his Application for Compensation and/or Pension, VA Form 
21-526, filed in July 2001, the appellant reported two 
periods of service extending from August 1943 to February 
1945, and from July 1946 to August 1947.  The record includes 
a separation qualification record from the Army of the United 
States reflecting that the appellant served from July 1946 to 
October 1948.  The record also contains a document from the 
Army of the Philippines reflecting that the appellant was 
discharged from service in August 1945.  In September 1990, 
the appellant filed an Application for Old Age Pension with 
the Philippine Veterans Affairs Office, reflecting that he 
was discharged from service in August 1945.

In a January 2002 decision, the RO determined that the 
appellant did not have legal entitlement to non-service-
connected disability pension benefits because he was not 
shown to have served in a regular component of the active 
military, naval, or air service of the United States Armed 
Forces for a period of 90 days or more.  The RO explained 
that service with the Commonwealth Army of the Philippines 
under the U.S. Armed Forces, Far East (USAFFE), including the 
recognized guerrillas or the new Philippine Scouts, does not 
meet this requirement.  

In March 2003 the RO contacted the National Personnel Records 
Center (NPRC) to verify the appellant's service dates.  In 
April 2003 the NPRC replied, verifying the appellant's 
service dates from July 1946 to October 1948, in the New 
Philippine Scouts, and indicating that the record needed to 
respond to the request (the separation document) was fire-
related and that this information had been obtained from 
alternate record sources.  

In an April 2003 Supplemental Statement of the Case, the RO 
denied the claim, explaining that the service department had 
certified that the appellant served with the new Philippine 
Scouts and was enlisted pursuant to Public Law 190, 38 U.S.C. 
107(b), which did not extend eligibility for non-service-
connected disability or death benefits under U.S. law.

An additional information form reflects that the appellant 
had recognized guerrilla service in a "missing" status from 
August 1944 to October 1944.  He also had recognized 
guerrilla service from November 1944 to February 1945.  He 
had regular Philippine Army service (Commonwealth Army of the 
Philippines) from February 1945 to August 1945.  

In an April 2003 Supplemental Statement of the Case, the RO 
denied the claim, explaining that the service department had 
certified the appellant's service with the recognized 
guerrillas from August 1944 to August 1945, and with the new 
Philippine Scouts from July 1946 to October 1948.  The RO 
again explained that such service did not constitute served 
in a regular component of the active military, naval, or air 
service of the United States Armed Forces for a period of 90 
days or more, and that therefore the appellant had no legal 
entitlement to VA non-service-connected disability pension 
benefits.  

III.  Pertinent Law and Regulations and Legal Analysis

The appellant maintains that by virtue of his recognized 
guerrilla service and service with the new Philippine Scouts, 
he has eligibility for VA non-service-connected disability 
pension benefits.  

A non-service-connected disability pension is available to a 
veteran who served for 90 days or more during a period of 
war, who is permanently and totally disabled due to non-
service-connected disabilities which are not the result of 
his own willful misconduct, and who satisfies certain income 
and net worth requirements.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.3(a)(3).  A "veteran" is a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain benefits as specified by 
law.  38 U.S.C.A. § 107(a).  Those specified benefits do not 
include non-service-connected disability pension benefits.  
Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
Service as a guerrilla under a commissioned officer of the 
United States Army, Navy, or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States Forces is included.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40(c), (d)(1).  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.40(d)(2)(i), (ii).

These regulations have their basis in statute.  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), wherein the Court of 
Appeals for Veterans Claims upheld the constitutionality of 
38 U.S.C.A. § 107(a), following the "reasoning and wisdom" 
of the U.S. Court of Appeals for the District of Columbia 
Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. 
Cir. 1991).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a).  The active service in 
the guerrilla forces will be the period certified by the 
service department. 38 C.F.R. § 3.41(d).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

With regard to the documents submitted by the appellant, the 
Board notes that the Philippine government has its own laws 
and regulations, which permit recognition of military service 
for purposes of that nation's benefits, as separate and apart 
from recognition by the U.S. Armed Forces for purposes of VA 
benefits.  The documents submitted by the appellant fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service for VA benefits purposes, as they are not 
official documents from the appropriate U.S. service 
department.  Therefore, these documents may not be accepted 
by the Board as verification of the appellant's service for 
the purpose of receiving VA benefits.

In any event, the appellant's proffered documents reflect 
only that he was discharged from service in August 1945.  The 
period of service with the regular Philippine Army service 
(Commonwealth Army of the Philippines) from February 1945 to 
August 1945, as well as his recognized guerrilla service from 
November 1944 to February 1945, would still fail to render 
him eligible for VA non-service-connected disability pension 
benefits.  As noted, service before July 1, 1946, in the 
organized forces of the government of the Commonwealth of the 
Philippines while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including 
organized guerrilla forces subsequently recognized by a 
service department, does not qualify as active service for 
certain VA benefits, including nonservice-connected 
disability pension. 38 U.S.C.A. § 107(a); see also Fonseca v. 
Derwinski, 2 Vet. App. 54, 55 (1992).

Thus, the appellant's verified service cannot constitute 
active military, naval, or air service for purposes of 
establishing entitlement to non-service-connected disability 
pension.  38 U.S.C.A. §§ 107(a), 1521(a); 38 C.F.R. §§ 
3.1(d), 3.3(a)(3).  Therefore, he has no basic eligibility 
for VA non-service-connected pension benefits.  For this 
reason, the claim of entitlement to VA pension benefits must 
be denied as a matter of law.  See Sabonis v. Brown, supra.


ORDER

Basic eligibility for Department of Veterans Affairs non-
service-connected pension benefits is not established.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



